DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The disclosure fails to give sufficient detail to the structure of the claimed elements. (see 112b rejections below. Their corresponding disclosure/explanation is lacking in the specification).
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the modular container, the side hatch release mechanism, airbag, the petal like door, a side door,  a hinge, the robotic arm with elbow, the fitted box, the winch, a plurality of cargo bays configured to be inserted into the drone, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Fig. 3 the labels should be removed and only reference numerals should remain. Further fig. 3 the shading behind the hook should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
All instances of “which” are objected to and should be replaced with the element they refer to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite, “a modular container”. The drawings do not show a modular container nor a bag in a modular container thus it is unclear where and what applicant’s modular container is. It appears the modular container of claim 1 maybe a cargo bay, however since claim 9 claims cargo bays then what is the modular container.
Claims 1, 9 recite a “side hatch release mechanism”. It is unclear what this mechanism is as it is neither shown nor described in any detail.
Claim 2 recites, “load and unload the ordered items to and from the modular container”. It is unclear how the items can be loaded and unloaded from the modular container if they are loaded into a bag in claim 1. Is applicant claims loading and unloading the bag of items from the modular container?
Claim 8 and 16 recite, “a fitted box”. It is unclear if this is different from the modular container since neither are shown.
Claims 8 and 16 recite, “a double tambour door which opens at a bottom”. It is unclear as to a bottom of what.
Claims 8 and 16 recite, “an open top with petal like doors”. First it is unclear as to an open top of what. Second the term “like” renders the claim indefinite as the what is “the like”. 
Claims 8 and 16 recite “a side door”. It is unclear if this is the same as the side hatch release mechanism as neither is shown.
Claims 8 and 16 recite, “a hinge which supports the ordered items” however claim 1 requires a hook to support the bag thus what is the hinge.
Claims 8 and 16 recite, “a robotic arm with an elbow”. It is unclear what this is as it is neither shown or described. Is this the same as the hook?
Claims 8 and 16 recite, “an open top with petal like door elements located the bottom of the drone for delivery based on a gravity”. It is unclear how an open top can be on a bottom.
Claims 8 and 16 recite “opens a side door to eject the bag”. It is unclear what the side door is on, the drone, the modular container, the cargo bay?
Claim 9, line 25 recites “the cargo bay”. There is insufficient antecedent basis for this limitation in the claims.
Claims 9 and 19 recite, “a plurality of cargo bays configured to be inserted into the drone”. It is unclear how a cargo bay, an integral part of a drone, can be inserted into a drone. Again this is not shown.
Claims 9 and 18 recite, “the cargo bay remaining with the drone”. It is unclear how a cargo bay, an integral part of a drone, would not remain with the drone?
Claims 2-8, 10-17, 19-20 are rejected based on their dependency on 1, 9, and 18 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US 2017/0316701, hereafter referred to as Gil, cited in IDS) in view of Siegel (US 10514690).

For claim 1, Gil teaches a system comprising: 
a central server (802) comprising at least one processor (902) and at least one memory (904, see fig. 47); 
a distribution center (considered the truck of fig. 30 and center of fig. 32) comprising a first control system (520, 460); 
a drone (100, para 0114) comprising: 
a second control system (212, 150); 
a multi-directional hook system (230, para 0228, fig. 5); 
a drone payload area (fig. 22, where package 300 is); and 
wherein the central server is configured to: 
receive a request from a customer device via the central server (para 0331, 0387, 0392-0393); the request comprising one or more ordered items and a delivery destination (para 0331, 0387, 0392-0393); 
determine, based on the request, instructions of a flight mission for the drone at a distribution center (para 0160, 0262); and 
instruct a first control system at a distribution center to place the ordered items into a bag (para 0323); 
wherein the second control system is configured to: receive the instructions of the flight mission (para 0160, 0262);
automatically load the modular container to the drone payload area (via 212, 150 para 0015); 
control the drone to navigate to the delivery destination (para 0395); and 
when the drone arrives at the delivery destination, automatically control the drone to release the bag with the ordered items by the multi-directional hook system from the cargo area (para 0392-0397), 
Gil is silent about:
a modular container comprising a side-hatch release mechanism; 
load the bag into a modular container 
the modular container remaining with the drone
Siegel teaches a drone based delivery system (abstract and figs) including a drone (104) having a modular container (cargo bay or other storage compartment Col. 15, lines 35-50) comprising a side hatch release mechanism (as best understood, the bay will open somehow thus has a release mechanism);
load the items into a modular container (Col. 15, lines 35-50)
the modular container remaining with the drone (Col. 15, lines 35-50, a cargo bay is integral to the drone thus remains on the drone).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a modular container remaining on the drone and to load the bag into the modular container, as taught by Siegel, in order to protect the package from inclement weather.

For claim 9, Gil teaches a system comprising: 
a central server (802) comprising at least one processor (902) and at least one memory (904, see fig. 47); 
a distribution center (considered the truck of fig. 30 and center of fig. 32) comprising 
a first control system (520, 460); 
a drone (100, para 0114) comprising: 
a second control system (212, 150); 
a multi-directional hook system (230, para 0228, fig. 5); 
a drone payload area (fig. 22, where package 300 is); and 
wherein the central server is configured to: 
receive a request from a customer device via the central server (para 0331, 0387, 0392-0393); the request comprising one or more ordered items and a delivery destination (para 0331, 0387, 0392-0393); 
determine, based on the request, instructions of a flight mission for the drone at a distribution center (para 0160, 0262); and 
instruct a first control system at a distribution center to place the ordered items into a bag (para 0323); 
wherein the second control system is configured to: 
receive the instructions of the flight mission (para 0160, 0262);
automatically load the modular container to the drone payload area (via 212, 150 para 0015); 
control the drone to navigate to the delivery destination (para 0395); and 
when the drone arrives at the delivery destination, automatically control the drone to release the bag with the ordered items by the multi-directional hook system from the cargo area (para 0392-0397), 
Gil is silent about:
a modular container comprising a side-hatch release mechanism; 
a plurality of cargo bays configured to be inserted into the drone to accommodate a number of different package sizes and weights;
load the bag into a modular container 
the cargo bay remaining with the drone
Siegel teaches a drone based delivery system (abstract and figs) including a drone (104) having a modular container (cargo bay or other storage compartment Col. 15, lines 35-50) comprising a side hatch release mechanism (as best understood, the bay will open somehow thus has a release mechanism);
load the items into a modular container (Col. 15, lines 35-50)
the modular container remaining with the drone (Col. 15, lines 35-50, a cargo bay is integral to the drone thus remains on the drone).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a modular container remaining on the drone and to load the bag into the modular container, as taught by Siegel, in order to protect the package from inclement weather.
It would have been obvious to one having ordinary skill in the art at the time the invention was file to include a plurality of cargo bases into the drone of Gil as modified by Siegel in order to hold more packages or goods, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

For  claims 2, 10, Gil as modified by Siegel further teaches wherein the side-hatch release mechanism is configured to load and unload the ordered items to and from the modular container (Siegel Col. 15, lines 35-50, the cargo compartment opening will allow for loading and unloading of items).
For  claims 3, 11 Gil as modified by Siegel further teaches wherein the multi-directional hook system is configured to automatically latch onto and release the bag with the ordered items to the delivery destination (para 0323, para 0392-0397).
For claim 5, 13, Gil as modified by Siegel further teaches wherein the bag has multiple handles up and is made from durable, reusable, cost-effective, or disposable material (para 0323 of Gil, totes are known to be durable and reusable).
However, if not, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the bags durable, reusable, cost-effective, or disposable material, in order to save money, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.In re Leshin, 125 USPQ 416.
For claim 6, 14, Gil as modified by Siegel further teaches wherein the multi-directional hook system comprises a plurality of hooks configured to grab the multiple handles of the bag for releasing the bag to the delivery destination (Fig 5 of Gil, 236 grab the package fig. 6, can grab handles of a bag).

For claim 18 Gil teaches a method, comprising:
 receiving, by a central server (802), a request from a customer device (para 0331, 0387, 0392-0393);, the request comprising one or more ordered items and a delivery destination  (para 0331, 0387, 0392-0393); 
determining, by a processor (902) at a central server (802) and based on the request, instructions of a flight mission for a drone at a distribution center (para 0160, 0262);
 instructing a first control system (520, 460) at a distribution center to place the ordered items into a bag(para 0323); 
providing the instructions of the flight mission to a second control system (212, 150)  to control the drone to navigate to the delivery destination(para 0395); and 
when the drone arrives at the delivery destination, automatically control the drone to release the bag with the ordered items by the multi-directional hook system from the cargo area (para 0392-0397).
Gil is silent about 
loading the bag into one of a plurality of cargo bays; 
the cargo bay remaining with the drone.
Siegel teaches a drone based delivery system (abstract and figs) including a drone (104) having a cargo bay (cargo bay or other storage compartment Col. 15, lines 35-50) 
loading the items into a cargo bay (Col. 15, lines 35-50)
the cargo bay remaining with the drone (Col. 15, lines 35-50, a cargo bay is integral to the drone thus remains on the drone).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a cargo bay remaining on the drone and to load the bag into the cargo bay, as taught by Siegel, in order to protect the package from inclement weather.
It would have been obvious to one having ordinary skill in the art at the time the invention was file to include a plurality of cargo bases into the drone of Gil as modified by Siegel in order to hold more packages or goods, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 19, Gil as modified by Siegel further teaches drone comprises a plurality of cargo bays which are configured to be inserted into the drone to accommodate a number of packages with different sizes and weights (as modified above the plurality of bays are part of the drone and can hold packages).
For claim 20, Gil as modified by Siegel further teaches loading the bag into a modular container; and loading the modular container into one of plurality of cargo bays (as best understood, Gil bag and box or modular container 300 into cargo bay of Siegel).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gil as modified by Siegel, as applied to claims 1 and 9 above, in further view of Bouthillier (US 2017/0253401).
For claims 4 and 12, Gil as modified by Siegel is silent about wherein the system further comprises a supplemental packaging system that is configured to use an airbag to package and protect fragile items.
Bouthillier however does teach know materials for packaging fragile items including airbags (para 0030).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an airbag in the packagaing of Gil as modified by Siegel, as taught by Bouthillier, in order to protect fragile items from damage (para 0030 of Bouthillier).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gil as modified by Siegel, as applied to claims 1 and 9 above, in further view of Buchmueller et al. (US 9688404, hereafter referred to as Buchmeuller).
For claims 7 and 15, Gil as modified by Siegel is silent about wherein the multi-directional hook system further comprises a spring loaded cable, wherein the spring loaded cable has two ends, and a first end of the spring loaded cable is connected to a hook and a second end of the spring loaded cable is connected to the drone.
Buchmeuller teaches a drone delivery system (abstract and figs). including a drone (fig. 1, 102) having a multidirectional hook system (142) and a spring loaded cable (fig. 5) wherein the spring loaded cable has two ends, and a first end of the spring loaded cable is connected to a hook and a second end of the spring loaded cable is connected to the drone (figs. 1 and 5, Col 9, lines 14-26).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a spring loaded cable, as taught by Buchmeuller, into the drone system of Gil as modified by Siegel, in order to remain rigid and keep the package straight while lowering from the UAV (Col. 9 line 14-26 of Buchmeuller).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gil as modified by Siegel, as applied to claims 1 and 9 above, in further view of Buchmueller et al. (US 9688404, hereafter referred to as Buchmeuller) and Walsh et al. (US 2018/0105289, hereafter referred to as Walsh).
For claims 8 and 16, Gil as modified by Siegel is silent about a double tambour door which opens at a bottom to allow the bag to be lowered down; a robotic arm with an elbow to secure and lower the bag; an open top with petal like door elements located the bottom of the drone for delivery based on a gravity; a fitted box configured to secure to the drone for transport of bagged items while the drone descends diagonally and opens a side door to eject the bag; and a winch to be configured to lower a hinge which supports the ordered items in the bag.
As best can be understood, Buchmeuller teaches a robotic arm with an elbow to secure and lower the bag (clamp hooks 142 on the arms as seen in fig. 1); an open top with petal like door elements located the bottom of the drone for delivery based on a gravity (open bottom of the drone in fig. 1, unclear how an open top can be on a bottom); a fitted box configured to secure to the drone for transport of bagged items (160) while the drone descends diagonally (160 holds items even when drone descends diagonally); a winch (131, 132) to be configured to lower a hinge which supports the ordered items in the bag (lowers 142 that holds 160).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the drone of Gil as modified by Siegel include a box and winch, as taught by Buchmeuller to slowly lower the package to the ground. 
Tambour doors are known in the art. Walsh teaches a tambour door (460, para 0205). Walsh teaches opening a door (460, para 0205).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the drone of Gil as modified by Siegel include a tambour door which opens at a bottom to allow the bag to be lowered down, and opening a side door, since tambour doors are old and well known and this would allow for easy release of the package.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is noted because it pertains to the state of the art of drones and product distribution centers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619